Citation Nr: 1232223	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO. 09-23 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for leptospirosis.

2. Entitlement to service connection for a colon disability, to include cancerous polyps of the colon.

3. Entitlement to service connection for skin condition other than erythrasma, to include chloracne as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active duty service from April 1967 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A January 2010 rating decision granted service connection for erythrasma, assigning a noncompensable rating effective June 21, 2006. Therefore, service connection for that skin condition is no longer on appeal.

The claims of service connection for a colon and skin condition were originally styled as a claim of service connection for cancerous polyps of the colon and chloracne. In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), and based on the Veteran's representative's contentions and the medical evidence of record, the Board has recharacterized the claims as service connection for a colon disability, to include cancerous polyps of the colon and skin condition other than erythrasma, to include chloracne as due to herbicide exposure.

In May 2012, the Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record. At this hearing, the Veteran indicated that he wished to withdraw the issue of service connection for leptospirosis. (Hearing Transcript at 2). The Board accepts this as a valid withdrawal of this issue, and therefore will not adjudicate this matter. 38 C.F.R. § 20.204(a), (b) (providing that an appellant may withdraw an appeal on the record at a hearing).

In a May 2012 correspondence, the Veteran relinquished his right to have the RO consider, in the first instance, additional evidence offered. The Board accepts this as a valid waiver of RO consideration. 38 C.F.R. § 20.1304(c).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.

The Veteran asserts that he has chloracne and precancerous colon polyps as a result of exposure to Agent Orange during service. (See June 2006 Claim). At the May 2012 hearing, the Veteran testified that he had chloracne and blisters since Vietnam, as indicated on page 18 of the hearing transcript.

The Veteran's DD 214 reflects, in part, that he has a Vietnam Service Medal and a Combat Action Ribbon. His military occupational specialty was a water supply man (WtrSupplyMan 1121).

 A November 1966 enlistment examination reflects no history of skin diseases or tumor growth, cyst, or cancer. Upon physical examination, the Veteran had a normal anus, rectum, and skin. (See November 1966 Report of Medical Examination). A June 1967 service treatment record (STR) diagnosed contact dermatitis from exposure to Poison Oak. A May 1969 STR noted tinea corporis on his buttocks. A January 1970 STR noted carbuncles. A May 1970 Report of Medical Examination did not mark whether the Veteran had normal or abnormal anus,  rectum, or skin (lymphatics). The Veteran was diagnosed with erythrasma (cutaneous actinomycotic infection) in September 2006. (See VA treatment record). 

The Veteran underwent a VA examination in September 2006. The Veteran told the VA examiner that he has had a rash since service. He also stated that he has had carbuncles, blackheads, and cysts during service. The Veteran was diagnosed with erythrasma. The VA examiner stated that erythrasma was a bacterial infection only found in the tropics and therefore alien to the United States. It was noted that the Veteran claimed no history living outside of the United States except during tenure in the Marine Corps. The VA examiner concluded that the "rash [was] certainly service-connected." The VA examiner also found that the Veteran had cystic lesions that were as likely as not related to Agent Orange exposure. He concluded, however, that the blackheads around the eyes (Favre-Racouchot Syndrome) were more likely than not related to sun exposure. He also had precancerous actinic keratoses.

The Veteran has recently been diagnosed since the last VA examination with chloracne in July 2009. (See July and September 2009 VA treatment records). Therefore, a remand must be undertaken to obtain an opinion on the etiology of the chloracne. 

With regard to a colon disability, the Veteran testified that he did not have a diagnosis of colon cancer, but has symptoms of colon disease (i.e., diverticula), as indicated on page 14 of the hearing transcript. In May 2006, the Veteran had surgery for and removal of multiple colonic polyps. (See May 2006 Dearborn Surgery Center Report). In an August 2006 written statement, the Veteran stated that he had precancerous colon polyps that could potentially turn into prostate cancer. And that, he "realized that [he] [could not] be awarded a service-connected disability for something that has not happened, but that [he] still wanted this on record just in case." A September 2006 VA heart examination reflects that the Veteran had bowel discomfort since early 2003 and a colonoscopy in May 2006. It was noted that he underwent excision of seven polyps (three of which were precancerous per Veteran's history). He denied any definitive colon cancer. He had no chemotherapy or radiation treatments and did not undergo any other colon surgeries. It is unclear from the record whether the Veteran has a diagnosed disability. Upon remand, the RO must obtain an examination to determine diagnosis and etiology of any colon disability. 

Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records. See Bell v. Derwinski, 2 Vet. App. 611 (1992). Specifically, the Veteran testified that he had a future scheduled colonoscopy that may or may not show active disease process, as indicated on page 7 of the hearing transcript. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ascertain if he has any medical or other evidence pertaining to a skin disorder and a colon disability that is not currently of record (i.e., recent colonoscopy). Provide authorizations for the release of any records and obtain them. All records and/or responses received should be associated with the claims folder. If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

2. Upon the Veteran's response or after the passage of a reasonable amount of time, schedule and complete a VA examination to ascertain: 

i. Whether the Veteran has a skin condition other than erythrasma, to include chloracne that was caused or aggravated by any incident of active military service, to include exposure to Agent Orange.

ii. The following considerations will govern the examination: 

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) The examiner must respond to the questions: 

DOES THE VETERAN HAVE A SKIN CONDITION THAT WAS CAUSED OR AGGRAVATED BY ANY INCIDENT OF ACTIVE MILITARY SERVICE, TO INCLUDE AGENT ORANGE EXPOSURE, TO ALSO INCLUDE WHETHER A SKIN DISABILITY WAS MANIFESTED WITHIN ONE YEAR AFTER DISCHARGE FROM SERVICE.

ii. The examiner's attention is called to the following:

(a) A November 1966 enlistment examination reflects no history of skin diseases,  tumors growths, cysts, or cancer. 

(b) A November 1966 Report of Medical Examination showed normal skin.

(c) A June 1967 STR diagnosed contact dermatitis from exposure to Poison Oak.

(d) A May 1969 STR noted tinea corporis on his buttocks. 

(e) A January 1970 STR diagnosed carbuncles. 

(f) A May 1970 Report of Medical Examination did not mark whether the Veteran had normal or abnormal skin (lymphatics). 

(g) A September 2006 VA examination diagnosed the Veteran with erythrasma, cystic lesions, blackheads around the eyes, and actinic keratoses.

(h) July 2009 and September 2009 VA treatment records diagnosed cystic acne and chloracne on upper back.

iii. The examiner must take a complete history from the Veteran as to the onset, nature and progression of symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran regarding his skin condition, the examiner must state this, with a fully reasoned explanation.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 




3. Upon the Veteran's response or after the passage of a reasonable amount of time, schedule and complete a VA examination to ascertain whether the Veteran has a disability of the colon that was caused or aggravated by any incident of active military service, to include exposure to Agent Orange.

The following considerations will govern the examination: 

a. The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

b. The examiner must respond to the questions: 

DOES THE VETERAN HAVE A COLON DISABILITY THAT WAS CAUSED OR AGGRAVATED BY ANY INCIDENT OF ACTIVE MILITARY SERVICE, TO INCLUDE AGENT ORANGE EXPOSURE. 

c. The examiner's attention is called to the following:

(a) A November 1966 Report of Medical Examination showed normal anus and rectum.

(b) A May 1970 Report of Medical Examination did not mark whether the Veteran had normal or abnormal anus and rectum. 

(c) The Veteran had surgery for and removal of multiple colonic polyps in May 2006.

(d) A September 2006 VA heart examination reflects that the Veteran had harder bowels since early 2003 and a colonoscopy in May 2006.

(e) The Veteran testified that he had diverticula.

iii. The examiner must take a complete history from the Veteran as to the onset, nature, and progression of symptomatology related to his colon. If there is a medical basis to support or doubt the history provided by the Veteran regarding any colon disability, the examiner must state this, with a fully reasoned explanation.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

4. The RO/AMC should conduct any other appropriate examination and development if deemed necessary. Then readjudicate the claims. If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for a response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


